Citation Nr: 1428445	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  10-44 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease (DDD) of the thoracolumbar spine.  

2.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected left knee disability. 

3.  Entitlement to service connection for high blood pressure. 

4.  Entitlement to an initial rating in excess of 10 percent for left knee internal derangement and degenerative joint disease (DJD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to March 1983. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from October and December 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In the October 2009 rating decision, the RO, in part, denied service connection for DDD of the thoracolumbar spine, right and left knee conditions, and high blood pressure.  The Veteran filed a statement which expresses disagreement regarding the denial of his claims for service connection for his claimed back and left knee disabilities and high blood pressure in November 2009.  The RO subsequently issued the December 2009 rating decision in which it granted service connection for the left knee disability and found that new and material evidence had not been submitted sufficient to reopen the claims for service connection for DDD of the thoracolumbar spine and high blood pressure.  In January 2010, the Veteran indicated that he disagreed with the recent rating decision on his back and knee.  In April 2010, the Veteran clarified that his intention had been to appeal both the left knee and back determinations, not to file a claim for an increase.  Interpreting the January 2010 notice of disagreement (NOD) as expressing disagreement with the denial of service connection for the claimed right knee and back disabilities, the RO issued a statement of the case (SOC) addressing these claims for service connection in May 2010.  The Veteran perfected his appeal by filing a VA Form 9 in November 2010.  

Despite the Veteran's April 2010 communication indicating his desire to appeal the rating assigned for his service-connected left knee disability; service connection for a left knee condition being listed among the issues certified to the Board in the May 2011 VA Form 8, Certification of Appeal; and the Veteran's representative's inclusion of the claim for a higher initial rating for the service-connected left knee disability among the issues on appeal in his April 2011 Statement of Accredited Representative in Appealed Case and February 2014 Informal Hearing Presentation (IHP), no SOC addressing this matter has yet been issued.  This claim, therefore, is remanded below for issuance of an SOC, pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Similarly, despite issuance of the December 2009 rating decision finding that no new and material evidence had been submitted sufficient to reopen a claim for service connection for high blood pressure, the Veteran initiated an appeal of the October 2009 denial of service connection for high blood pressure by filing an NOD in November 2009, but has not yet been issued an SOC on this matter.  Therefore, it is also remanded below.  

The Veteran submitted additional evidence in support of his claims subsequent to issuance of the May 2010 SOC.  Not all of this evidence was accompanied by a waiver of RO consideration; however, as the claims are being remanded, the AOJ will have the opportunity to consider this evidence.  See 38 C.F.R. § 20.1304 (2013).

In addition to the paper claims file, the Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders and finds that they do not include any additional relevant evidence.

In December 2010, the Veteran filed a claim for service connection for loss of use of the lower extremities, right and left sciatica, disabilities of the cervical, thoracic, and lumbar spines, cephalgia, bilateral hearing loss, and tinnitus.  An October 2011 rating decision included in the Virtual VA e-folder reflects that the RO granted service connection for tinnitus and left ear hearing loss and denied service connection for a cervical spine condition, cephalgia, and right ear hearing loss.  The RO stated that the claims for service connection for loss of use of the lower extremities, lumbar and thoracic spine conditions, bilateral sciatic radicular pain, and a claim for a TDIU based on left knee and lower back conditions were inextricably intertwined with issues on appeal and would be addressed by the Appeals Team.  While entitlement to service connection for lumbar and thoracic spine conditions is encompassed in the claim for service connection for DDD of the thoracolumbar spine which is presently on appeal, the remaining claims for service connection for loss of use of the lower extremities and bilateral sciatic radicular pain and the December 2010 claim for a TDIU have not been adjudicated.  

The issues of entitlement to service connection for loss of use of the lower extremities and bilateral sciatic radicular pain and a claim for a TDIU have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain outstanding VA treatment records which are potentially pertinent to the claims for service connection for DDD of the thoracolumbar spine and a right knee disorder.  On remand, the Veteran must be afforded a VA examination to obtain an etiological opinion regarding his claimed right knee disorder.  A supplemental medical opinion regarding his claimed DDD of the thoracolumbar spine should be obtained.  The Veteran should also be provided notice advising him of the information and evidence necessary to substantiate his claim for service connection for a right knee disorder as secondary to his service-connected left knee disability.  As discussed above, he must be furnished an SOC addressing his claim for service connection for high blood pressure and his claim for an initial rating in excess of 10 percent for left knee internal derangement and DJD.


Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran and his representative an SOC as regards the claim for service connection for high blood pressure and the claim for an initial rating in excess of 10 percent for left knee internal derangement and DJD, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal on these issues.  The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status-here service connection for high blood pressure and entitlement to an initial rating in excess of 10 percent for left knee internal derangement and DJD-a timely appeal must be perfected within 60 days of the issuance of the SOC. 

2.  Provide the Veteran notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claim for service connection for a right knee disorder, to include as secondary to the service-connected left knee disability.  

3.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his back and knees.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  




A specific request should be made for: 

(1) records from the VA North Florida/South Georgia Health System, dated in and prior to March 2003; and 

(2) outstanding records from the Tampa VAMC and Orlando VAMC (to include the Viera OPC), including records dated prior to May 2008, between August 2009 and October 2009, and since March 2010.  These records should particularly include records dated in 2002, April 2004, September 2006, September 2009, April 2010, and July 2012.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

4.  After all available records have been associated with the claims file/e-folder, afford the Veteran a VA examination to determine the etiology of his claimed right knee disorder.  

The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must identify any right knee disorder present since anytime around August 2009, when the Veteran filed his claim for service connection.  In regard to any identified right knee disorder, the examiner must provide an opinion as to whether the disorder began during active service or is related to any incident of service.

The examiner must also provide an opinion as to whether the right knee disorder was caused or aggravated by the Veteran's service-connected left knee disorder.    

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* In his December 1976 Report of Medical History obtained in conjunction with pre-enlistment examination, the Veteran denied having or ever having had swollen or painful joints; arthritis, rheumatism or bursitis; a bone, joint, or other deformity; or a "trick" or locked knee.  Clinical evaluation of the lower extremities was normal.  

* In a July 1984 Report of Medical History obtained in conjunction with a Reserve quadrennial examination, the Veteran reported that he had swollen or painful joints, but denied having or ever having had arthritis, rheumatism or bursitis; a bone, joint, or other deformity; or a "trick" or locked knee.  The examining physician commented that the only residual problem from the Veteran's history was that his left metacarpophalangeal (MCP) joint was stiff and sore following an injury four years earlier.  Clinical evaluation of the lower extremities was normal.  

* During private treatment in May 1988 the Veteran described his past medical history as unremarkable and reported that he had been rather healthy except for peptic ulcer disease.  

* Review of systems during hospitalization for periumbilical pain in May 1988 indicates that there were no myalgias of the neuromuscular system.  On examination, the extremities were equal with normal range of motion.  

* In December 2008, the Veteran was evaluated in the VA rheumatology clinic for fibromyalgia and was noted to have a history of several musculoskeletal problems.  He indicated that he had gout with the first attack of gout about five years earlier, involving the elbows, wrists, and knees.  He also reported that he most likely had fibromyalgia.  The rheumatologist's impression was that the Veteran had not had any signs of spondyloarthropathy and his initial attack of gout, as described, did not sound like gout.  He noted that the Veteran's father had severe fibromyalgia.  

* During VA treatment in April 2009, the Veteran complained of pain in all his muscles and joints from fibromyalgia.  Examination revealed full range of motion in the knees without effusion or joint swelling.  The impression included fibromyalgia exacerbation and left knee pain.  

* During a November 2009 VA hospital admission for a cough and hemoptysis, the Veteran gave a history of chronic back pain, fibromyalgia, a left knee meniscus tear, tonsillectomy, appendectomy, and hypertension with a current complaint of hemoptysis.  The Veteran denied other complaints and the physician reported that all other systems had been reviewed and were negative.  

* The Veteran has provided different statements as to whether his right knee was injured during an in-service skiing accident.  In January and August 2009, he reported that he injured his back and knees on ski patrol during service.  In May and November 2009, he reported that he injured his back and left knee on ski patrol in service.  In October 2009, the Veteran stated, "it is not my right knee that is injured.  It is my left knee with the condition."  

* In the February 2014 Informal Hearing Presentation (IHP), the Veteran asserted, via his representative, that he did injure his right knee during service, even though there was no evidence in his service treatment records.  

* Service records confirm that the Veteran served as a ski patrol in Germany from December 1982 until February 1983.  A December 1982 service treatment record documents that the Veteran complained of injuring his left knee while skiing a day earlier.  

* In December 2010, Dr. P.J.Y. examined the Veteran, noting that he sustained injuries to his left and right knees and cervical, thoracic, and lumbar spines in a December 1982 skiing accident.  Dr. P.J.Y. noted that, in addition to the skiing accident, the Veteran's right knee had compensated and adapted for his service-connected left knee injury for many years, thus causing increased symptomatology.  The diagnosis was post-traumatic residual degenerative joint disease (DJD) of the right knee.  Dr. P.J.Y. opined that it was more likely than not that the right knee condition was directly and causally related to the injury and orthopedic compensation and adaptation as discussed and it was, accordingly,  more likely than not directly and causally related to his military service.  

In rendering the requested opinion, the examiner must consider and address the December 2010 opinion from Dr. P.J.Y.  

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

5.  After all available records have been associated with the claims file/e-folder, forward the claims file to the examiner that conducted the October 2009 VA spine examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should identify any thoracolumbar spine disorder present at any time since around May 2009 (when the Veteran filed his claim for service connection), to include DDD.  In regard to any diagnosed disorder, the examiner should provide an opinion as to (1) whether such disorder clearly and unmistakably existed prior to the Veteran's period of military service, and, if so, (2) whether it clearly and unmistakably was not aggravated during such service.  

If the examiner concludes that any thoracolumbar spine disorder was aggravated during service, she must opine as to whether the increase was the result of the natural progression of the condition.

If the examiner concludes that any thoracolumbar spine disorder did not clearly and unmistakably exist prior to military service, she must provide an opinion as to whether the disorder began during active service or is related to any incident of service.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, her attention is drawn to the following:

* In his December 1976 Report of Medical History obtained in conjunction with pre-enlistment examination, the Veteran denied having or ever having had recurrent back pain.  Clinical evaluation of the spine was normal.  

* In June 1977, the Veteran complained of low back pain for a day and gave a history of low back pain for a year after a heavy lifting incident.  The impression was MBP (presumably, mechanical back pain).  Another record from that date reports that the Veteran described low back pain, intermittently radiating down his left leg for two months.  

* In a July 1984 Report of Medical History obtained in conjunction with a Reserve quadrennial examination, the Veteran denied having or ever having had recurrent back pain.  Clinical evaluation of the spine was normal.  

* During private treatment in May 1988 the Veteran described his past medical history as unremarkable and reported that he had been rather healthy except for peptic ulcer disease.  

* The Veteran has reported injuring his back while on ski patrol in service, in the same incident in which he injured his left knee.  Service records confirm that he served as a ski patrol in Germany from December 1982 until February 1983.  A December 1982 service treatment record documents that the Veteran complained of injuring his left knee while skiing a day earlier.  

* On VA spine examination in October 2009, the Veteran described an in-service back injury and denied post-service injury.  He reported seeking medical attention in the late 1980s and being diagnosed with a herniated disc.  The VA examiner's diagnosis was thoracolumbar DDD with bilateral lower extremity radiculopathy.  The examiner opined that it was less likely than not that the Veteran's current low back condition was related to or the result of an in-service condition, event, or injury.  She explained that the Veteran had been evaluated and treated in service for acute pain of the low back, but there was no evidence of chronic problems and no medical records to confirm chronicity from the time he was discharged from service until he established with the Viera outpatient clinic (OPC) in 2002.  She added that, if those medical records were obtained, the case could be reviewed.  

* Later in October 2009, the Veteran submitted lay statements describing his back condition after service.  M.A.S. reported knowing the Veteran for 40 years and stated that "ever since he has been out of the military he has always complained about having a bad back, and has been limited as to what he can do physically unlike before."  G.M.M. reported knowing the Veteran for 38 years and stated that he was always active and athletic in high school and afterwards, but could no longer participate in the same sports after returning from service because of back and knee pains.  

* In a February 2010 VA Form 21-4142, the Veteran reported that his back did not really start to bother him until about almost a year and a half after his in-service skiing accident.  

* In March 2010 G.M.M. wrote that the Veteran's knee and back had bothered him since returning home from service and he was always complaining about pain.  

* In December 2010, Dr. P.J.Y. examined the Veteran, noting that he sustained injuries to his left and right knees and cervical, thoracic, and lumbar spines in a December 1982 skiing accident.  He indicated that the Veteran had originally injured his back during a fall while in basic training and next injured his spine in the skiing accident during service.  The diagnosis was post-traumatic residual degenerative joint disease (DJD), chronic discopathy with attending central and bilateral lateral stenosis at the lumbosacral junction.  He also diagnosed post-traumatic residual DJD of the thoracic spine Dr. P.J.Y. opined that it was more likely than not that the back disorders were directly and causally related to the in-service injuries and, accordingly, were more likely than not directly and causally related to the Veteran's military service.  

In rendering the requested opinion, the examiner must consider the Veteran's February 2010 report that his back started to bother him about a year and a half after separation from service and the lay statements discussed above reporting the Veteran's complaints of back pain after separation from service.  The examiner is advised that the Veteran is competent to report symptoms which are capable of his lay observation.  The examiner must also consider and address the December 2010 opinion of Dr. P.J.Y., discussed above.  

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

6.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If the benefit sought remains denied the Veteran and his representative should be provided a supplemental statement of the case (SSOC) which includes citation to pertinent laws and regulations including, as regards the claim for service connection for a right knee disorder, 38 C.F.R. § 3.310.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

